Exhibit 23.3 DeGolyer and MacNaughton 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 May 11, 2010 Magnum Hunter Resources Corporation 777 Post Oak Blvd., Suite 910 Houston, Texas 77056 Ladies and Gentlemen: We consent to incorporation by reference in the Registration Statement on Form S-3, to be filed on or about May 11, 2010, of Magnum Hunter Resources Corporation and of the reference to our reports for Magnum Hunter Resources Corporation, which appears in the annual report on Form 10-K for the year ended December 31, 2009. Very truly yours, /s/ DeGolyer and MacNaughton DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
